CONTRACTOR AGREEMENT




THIS AGREEMENT is made and entered into effective the 1st day of February, 2012.
between Cloud Data Corporation, a Nevada Corporation 1155 Camino Del Mar, #172,
Del Mar CA 92014  (“Company”), and Shone Anstey an individual, 3740 Shuswap Ave
Richmond, B.C. Canada V7E 3T3.  (“Contractor”)







Recitals




A.

Contractor has unique talents, expertise, experience, and broad knowledge of
business development with respect to the nature of Company’s business and
activities.




B.

Company has need for Contractor’s services, expertise and talent and

desires to contract and compensate Contractor therefore on a long-term basis.




C.

Company and Contractor are agreeable to contractual arrangement on

  the terms and conditions hereinafter set forth.




IN CONSIDERATION of the premises, the mutual promises and agreements hereinafter
set forth and other good and valuable consideration, the receipt and sufficiency
of which are mutually acknowledged, the parties agree as follows:




Agreement




1.

Agreement.  Company hereby contracts Contractor to serve as Operational
Programming Senior Developer. Contractor accepts such engagement and agrees to
perform the services specified herein on the terms and conditions prescribed by
this Agreement.




2.

Term of Agreement.  Subject to the termination provisions hereinafter set forth,
engagement pursuant to this Agreement shall be for a term of twenty four (24)
months, effective February 1, 2012.




3.

Duties and Responsibilities.  Contractor shall perform such duties and have such
responsibilities as are commensurate with the offices set forth above and the
description and requirements of such position as described in the By-Laws of
Company, as well as such other reasonable duties as may be determined and
assigned from time to time by Company’s President, during the term of this
Agreement.




4.

Best Efforts and Extent of Services.  Contractor agrees that, at all times, they
will faithfully, industriously and to the best of their ability, experience and
talents, perform all of the duties and services that may be required of him
pursuant to the terms of this Agreement. Such duties and services shall be
rendered on a temporary basis, as Company shall in good faith require
commensurate with the interests, needs, business or opportunities of Company.
Contractor shall devote such time, attention and energy to Company’s Business as
the nature of his engagement shall require










a.

Services Performed for Other Entities.  Contractor shall devote full-time
efforts to his duties, provided however that Contractor may sit on boards of, or
perform services for, entities not in competition with the Corporation or its
affiliates.  Contractor may have the right to retain compensation or fees for
services performed for such other entities while he is engaged by the
Corporation.




5.

Remuneration.




a. Compensation is calculated at a rate of $5,000.00 per month.




 6.

Termination.  The engagement relationship, which is the subject of this
Agreement, is an “at will” engagement relationship.  Company may terminate this
engagement relationship for any reason with or without cause. Upon payment of
any outstanding sums specified herein, Company shall have no further liability
to Contractor hereunder.




a.

Resignation.  If Contractor shall resign from engagement with Company, this
Agreement shall terminate upon the effective date of any such retirement or
resignation. Contractor shall provide Company with no less than fifteen (15)
days’ prior written notice of resignation. Company shall pay to Contractor the
amount of Contractor’s salary, any accrued but unpaid benefits as of the
effective date of Contractor’s retirement or resignation. Thereafter, Company
shall have no further liability to Contractor hereunder.




b.

Mutual Agreement.  The parties may agree to terminate this Agreement on terms
and conditions mutually acceptable to them at the date of termination.




7.

Restrictive Covenants.  As a Contractor with the Company, Contractor covenants
and agrees as follows:




a.

Confidentiality.  Contractor understands that his engagement by Company creates
a relationship of confidence and trust between him and Company with respect to
any information of a confidential or secret nature that may be learned or
developed by Contractor during the period of his engagement by Company and which
(i) relates to the business of Company or to the business of any customer or
supplier of Company, or (ii) has been created or developed by, or has otherwise
become known to Contractor and has commercial value in the business in which
Company is engaged (hereinafter called “Confidential or Proprietary
Information”). By way of illustration, but not limitation, Confidential or
Proprietary Information includes trade secrets, computer programs, data, product
and financial service plans techniques, marketing plans, strategies, forecasts,
customer lists and supplier lists. Contractor understands that all Confidential
or Proprietary Information shall be the sole property of Company and its
assigns. At all times, both during his engagement and after termination, he will
not directly or indirectly reveal, report, publish, disclose or transfer any of
such Confidential or Proprietary Information for any purpose without the prior
written consent of Company, except as may be necessary in the ordinary course of
performing his duties as an Contractor of Company.






















8.

General Provision.




a.

Entire Agreement.  This Agreement and Exhibit A hereto (the provisions of which
Exhibit is by this reference incorporated into and made a part of this
Agreement) contain the complete agreement concerning the engagement arrangement
between the parties and shall, as of the effective date hereof, supersede all
other agreements, communications and understandings between the parties. Neither
party has made any representations with respect to the subject matter hereof
except as are specifically set forth herein, and each of the parties hereto
acknowledges that he or it has relied on his or its own judgment in entering
into this Agreement.




b.

Modification of Agreement.  No waiver or modification of this Agreement or of
any covenant, condition or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding, arbitration or litigation between the parties hereto arising out of
or affecting this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this paragraph
may not be waived except as herein set forth.




c.

Construction and Enforcement; Governing Law.  It is the intention and agreement
of the parties hereto that this Agreement be construed and that performance
hereunder, and all suits and special proceedings hereunder, be governed by and
pursuant to the laws of the State of Nevada and that in any action, special
proceeding or other proceeding that may be brought arising out of, in connection
with, or by reason of this Agreement, the laws of the State of Nevada, shall be
applicable and shall govern to the exclusion of the law of any other forum,
without regard to the jurisdiction in which any action or special proceeding may
be instituted.




e.

Notices.  All notices, demands or requests required or authorized hereunder
shall be deemed given sufficiently if in writing and sent by registered or
certified mail, return receipt requested and postage prepaid, as follows:




In the case of Company:

Microelectronics Technology Inc./

Cloud Data Corporation

1155 Camino Del Mar, #172, Del Mar CA 92014

Phone: 866-587-2860










In the case of Contractor:

Shone Anstey

3740 Shuswap Ave Richmond,

 B.C.Canada V7E 3T3

604-537-7101




f.

Binding Nature; Non-Assignability.  This Agreement shall inure to the benefit of
and binding upon the respective parties, their heirs, personal representatives,
successors and assigns; provided, however, that Contractor may not assign his
obligations hereunder.








g.

Further Instruments.  The parties shall execute and deliver any and all such
other instruments and shall take any and all such other actions as may be
reasonably necessary to carry the intent of this Agreement into full force and
effect.




h.

Severability.  If any provision of this Agreement shall be held, declared or
pronounced void, voidable, invalid, unenforceable or inoperative for any reason
by any court of competent jurisdiction, government authority or otherwise, such
holding, declaration or pronouncement shall not adversely affect any other
provision of this Agreement, which shall otherwise remain in full force and
effect and be enforced in accordance with its terms, and the effect of such
holding, declaration or pronouncement shall be limited to the territory or
jurisdiction in which made.




I.

Waiver.  All rights and remedies of either party under this Agreement are
cumulative and not exclusive of any other rights and remedies provided by law.
No delay or failure on the part of either party in the exercise of any right or
remedy arising from a breach of this Agreement shall operate as a waiver of any
subsequent right or remedy arising from a subsequent breach of this Agreement.
The consent of any party where required hereunder to any act or occurrence shall
not be deemed to be a consent to any other act or occurrence.




IN WITNESS WHEREOF, the parties have executed this Agreement with effect on the
date first above written.




COMPANY:

 

Microelectronics Technology Inc.

1155 Camino Del Mar, #172, Del Mar CA 92014

Cloud Data Corporation










By:  Brett Everett

Brett Everett

President, Microelectronics Technology Inc.

Chairman, Cloud Data Corp.










CONTRACTOR:




By

[shone_ex10z11002.gif] [shone_ex10z11002.gif]

Shone Anstey












